          Case 19-35078 Document 63 Filed in TXSB on 07/10/20 Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                       (HOUSTON)

------------------------------------------------------
                                                      )   Chapter 11
                                                      )
In re:                                                )
                                                      )
Serente Spa, LLC                                      )   Case Number: 19-35078
                                                      )   Judge: Jeffrey P Norman
         Debtor.                                      )
                                                      )
-------------------------------------------------------

                       REQUEST OF DL GLOBAL, LTD.
        FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(G)

         Please take notice that DL Global, Ltd., a creditor in the above captioned case, requests,

pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and sections 102(I), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§

101, et seq. (as amended, the Bankruptcy Code”) that all notices given or required to be given and

all papers served or required to be served in this case be also given to the served, whether

electronically or otherwise, on:

         DL Global, Ltd.
         c/o Thomas J. Kokolis
         110 North Washington Street, Suite 500
         Rockville, MD 20850
         Telephone: 301-656-5775
         Facsimile: 301-656-7834
         Email: tj@pskfirm.com

                                                          By: /s/Thomas J. Kokolis________
                                                          Thomas J. Kokolis, Esq.
                                                          110 N. Washington Street, Suite 500
                                                          Rockville MD 20850
                                                          Limited Participant Counsel for
                                                          DL Global, Ltd.
